Edwards, J.:
The demurrer to the third defense, that the defendant Catharine Schrader has an equitable lien on the farm .prior to that of the plaint-tiff, was properly sustained. The only ground on which such an. equitable lien is claimed is that a part of the money which she loaned to David Jaleél Sommers, secured by the mortgage, was used by him. in payment of the pecuniary legacies. She claims the right of subrogation from the mere fact of such an appropriation by the mortgagor. It was simply a voluntary loan ,of money to the mortgagor* She was under no duty to make the loan, nor was it in any way. necessary for the protection of any interest that she had in the--. premises. It does not appear that she even knew of the purpose towhieh the money lent by her was to be applied. Quite clearly she is not in a situation to invoke the doctrine of equitable subrogation*. Furthermore, the lien of her mortgage was, in express terms, made subordinate to the lien of -the plaintiff on the premises. :
•. This brings us to the consideration of the fourth defense,., which is, in substance, that this defendant, while .in possession of; the farm as mortgagee, offered to provide the plaintiff with- a home and maintenance on said farm, and everything required in the will,., and is now able and willing to provide such home and maintenance,,. ■ but the plaintiff has refused to accept the same.
The defendant’s contention is that the will makes the plaintiff’s, support a charge on the real estate, buti does not charge the devisee,,. David Jaleel, with, the duty of furnishing such support, and that,,inasmuch as there is no personal obligation on him, the plaintiff is. compelled to accept support on the farm at the hands of any one in possession who is willing to furnish it.
I cannot agree with the contention that David was not directed by the will to furnish a home and maintenance for the plaintiff* The intention of the testator in that respect must be gathered from the entire will, read in the light of the circumstances under which it was made and the relation of the testator to those who were the-natural objects of his bounty and solicitude; and such intention, so-ascertained, must be. effectuated, although the language used to-express it is not the most appropriate that could have been employed by the testator. The will, when thus construed, I think, evinces: an unmistakable intention of the testator that - David, to whom he. *345gave all his property, should furnish a home and maintenance for the plaintiff, an unmarried daughter of the testator, on the farm; and to secure this he has made such support a charge on his real estate.
As I have said, in ascertaining the intention of the testator we must consider not only the language of the will, but the circumstances under which it was made. He had a wife, a son, David Jaleel, and six daughters. To the son he gave Ms farm, the stock and utensils thereon and the remainder of his personal property; to the four married daughters he gave one hundred and fifty dollars each, which. he directed his son to pay. There remained then to be provided for his wife and his two unmarried -daughters, one of whom is the plaintiff. He directed that his wife should have her home, maintenance and clothing and certain rooms in the house and thirty dollars yearly during her life. He does not, in express terms, direct that his son shall furnish this home and maintenance to his mother, nor does he direct who shall pay her the thirty dollars yearly, but I think there can be no possible question that the payment of the thirty dollars was the personal obligation of the son, and there can be no less a question, I think, that it was the intention of the testator that the furnishing of the home and maintenance should be by the son. It is almost inconceivable that the testator should have intended to leave his wife with a pittance of thirty dollars a year and rooms and board in the house on the farm, to be furnished by any one who might happen to be owner or in possession, however distasteful it might .happen to be to her. Substantially the same provision is made for the plaintiff as for her mother for home and maintenance so long as she remains unmarried. In case of her marriage, the testator directs that she shall have the same given to her as his other daughters had, “ clothes, two beds, four pillows, bedclothes, one cow and fifty dollars; ” yet no express direction is given as to who shall furnish them. It was evidently Ms intention that they should be furnished by his son who took the entire estate, and I think it is equally evident that her home and maintenance until married should also be furnished by the son.
At the time of the making of the will the wife and two unmarried daughters were living with and being provided for by the testator, *346and his clear purpose seems to have been that, when he was-taken away, his son David, to whom he gave all of his property, should be substituted in his place as the one who should continue to provide a home and maintenance- for his mother during her life, and for his two unmarried sisters until their marriage; in other words, that after the testator’s death his wife and two single daughters should1 be cared for by David in the .same manner as they had been cared for by him.
The defendant’s contention that the father simply gave'to his daughter, the plaintiff, the right to be supported on the farm by any person whomsoever- who might chance to become the owner, ór be in possession of the farm, is to presume him to have been destitute-of ordinary parental affection and solicitude and is quite foreign to his intention, as gathered from -his entire will.
The judgment appealed from should be affirmed.
All concurred, except Chase, J., not sitting. .
Interlocutory judgment affirmed, with costs, with usual leave to amend.